           Case 2:20-cv-05269-JHS Document 13 Filed 07/30/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    FREDERICK ELLIS

                             Petitioner,
                                                                  CIVIL ACTION
            v.                                                    NO. 20-5269

    MARK GARMAN, et al.,

                             Respondents.


                                              ORDER

         AND NOW, this 30th day of July 2021, upon consideration of the Petition for a Writ of

Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. No. 1) and upon review of the Report and

Recommendation of United States Magistrate Judge Carol Sandra Moore Wells (Doc. No. 12) to

which no objections have been filed and the pertinent record, it is ORDERED that:

      1. The Report and Recommendation (Doc. No. 12) is APPROVED and ADOPTED.1

      2. The Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. No. 1)

         is DENIED.




1
     As Judge Wells stated in her Report and Recommendation, Petitioner’s claim that he was denied
     the right to court access because the PCRA court altered the statute of conviction without
     providing sentencing relief is procedurally defaulted. (See Doc. No. 12 at 6.) Further,
     Petitioner’s due process, actual innocence, and ineffective assistance of counsel claims are
     belied by his state court record and without merit. (See id. at 6-8.) Therefore, the Report and
     Recommendation will be approved and adopted.
                                                  1
      Case 2:20-cv-05269-JHS Document 13 Filed 07/30/21 Page 2 of 2




3. The Court finds that Petitioner has failed to make a substantial showing of a denial of a

   constitutional right and accordingly a certificate of appealability shall not issue.

                                                  BY THE COURT:


                                                  /s/ Joel H. Slomsky___
                                                  JOEL H. SLOMSKY, J.




                                             2
